Citation Nr: 0600078	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from June 1942 to 
July 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied a claim of entitlement to service 
connection for PTSD.  In a May 2004 Statement of the Case, it 
was explained that a claim of entitlement to service 
connection for PTSD had been the subject of a final denial by 
the RO in August 2002, as the veteran had not appealed that 
previous denial.  The SOC also indicated the RO had concluded 
that new and material evidence had been presented to reopen 
the claim of entitlement to service connection for PTSD, but 
that the claim was denied on the merits.

In an August 2005 statement, the veteran made reference to 
hearing loss, and it appears he may be interested in pursuing 
a claim for that condition.  It also appears that the veteran 
intends to pursue a claim for a total (100 percent) rating 
for individual unemployability due to service-connected 
disabilities (TDIU), based upon a December 2005 statement 
from the veteran's representative in which it was requested 
that the RO take action on that claim.  The Board points out 
that the veteran has twice previously filed TDIU claims, 
which were denied in April 2001 and August 2002 rating 
decisions that were not appealed, although he attempted to 
file an untimely notice of disagreement (NOD) as to that 
claim in August 2005.  At this time, the record contains no 
formal TDIU claim, although, as noted, it appears that the 
veteran wishes to pursue this claim again.  These matters are 
referred to the RO for any necessary clarification and 
further action. 


FINDINGS OF FACT

1.  In a June 2003 determination, the RO denied the veteran's 
service connection claim for PTSD (requiring the presentation 
of new and material evidence).  

2.  On December 12, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his representative, that he wished to 
withdraw his current claim on appeal.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of entitlement to service connection for PTSD 
(requiring the presentation of new and material evidence), 
the Board does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration. Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a determination dated June 2003, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD, having determined that new and material evidence had 
been submitted.  The veteran filed an NOD as to that 
determination in August 2003, an SOC was issued in May 2004, 
and the veteran perfected his appeal in May 2004.

In a statement from the appellant's representative, dated 
December 12, 2005, the representative indicated that the 
veteran wished to drop his appeal as to the claim of whether 
new and material evidence was presented to reopen a claim of 
entitlement to service connection for PTSD.  This statement 
constitutes a written withdrawal of the substantive appeal 
with regard to that matter.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as to the claim of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for PTSD is dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


